Citation Nr: 0619113	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of impairment of the right knee, currently rated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from April 1977 to April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  The VCAA is applicable to the 
veteran's claim.

The veteran was afforded a VA examination in August 2003.  
Although various joint complaints were addressed, the 
examiner did not address functional loss due to pain, 
weakness, fatigability, and incoordination.  Accordingly, the 
examination is insufficient for rating purposes.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Moreover, the veteran 
asserted, in a February 2005 statement, that the impact of 
pain, weakened movement, excess fatigability, incoordination, 
and flare-ups be considered.  He maintains that his right 
knee disability has become worse since the surgical procedure 
conducted in January 2004.

The veteran has submitted evidence since his case was 
certified to the Board.  Such evidence includes the reports 
of February 2005 MRI and X-rays, as well as the report of an 
October 2004 MRI.  This evidence has not yet been considered 
by the AOJ.  Moreover, the veteran indicated that he was 
scheduled for a consultation with an orthopedic surgeon in 
March 2005, and that additional surgery on his right knee was 
planned.  These records should be obtained and associated 
with the claims folder prior to any further adjudication of 
the veteran's claim.  

The veteran is reminded that if there is outstanding 
evidence, he must submit that evidence.

In light of the above discussion, the Board has concluded 
that further development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the extent of 
his right knee disability.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any motion 
accompanied by pain.  The examiner should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed.  
The examiner should render specific 
findings as to whether there is objective 
evidence of instability or locking of the 
left knee.  The scars should be 
described.

2.  The AOJ should then review all 
additional evidence that has been 
associated with the claims folder.

3.  The AOJ should consider whether a 
separate evaluation is warranted for 
limited motion or painful motion.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


